       Case 3:18-cv-05131-WHA Document 57 Filed 04/25/19 Page 1 of 4



 1 MCGUIREWOODS LLP
   David C. Powell (SBN 129781)
 2 dpowell@mcguirewoods.com
   Carolee A. Hoover (SBN 282018)
 3 choover@mcguirewoods.com
   Aaron R. Marienthal (SBN 273154)
 4 amarienthal@mcguirewoods.com
   Alexander J. Gershen (SBN 291929)
 5 agershen@mcguirewoods.com
   Two Embarcadero Center, Suite 1300
 6 San Francisco, CA 94111-3821
   Telephone: 415.844.9944
 7 Facsimile: 415.844.9922

 8 Attorneys for Defendant
   Flagstar Bank, FSB
 9

10                             UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12

13 LOWELL and GINA SMITH, individually,              CASE NO. 3:18-cv-05131-WHA
   and on behalf of others similarly situated,
14                                                   DECLARATION OF DAVID C. POWELL
                         Plaintiffs,                 IN RESPONSE TO PLAINTIFFS’
15                                                   ADMINISTRATIVE MOTION TO FILE
          vs.                                        UNDER SEAL
16
   FLAGSTAR BANK, FSB, a federal savings             Complaint Filed: August 22, 2018
17 bank, and DOES 1-100, inclusive,                  FAC Filed: October 19, 2018

18                       Defendant.                  Honorable Judge William H. Alsup

19

20

21

22

23

24

25

26

27

28
                                                 1
     DECLARATION OF DAVID C. POWELL IN RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO
                                      FILE UNDER SEAL
        Case 3:18-cv-05131-WHA Document 57 Filed 04/25/19 Page 2 of 4



 1 I, David C. Powell, declare and state as follows:

 2          1.     I am an attorney licensed to practice law in the state of California and am admitted

 3 to practice before this Court. I am a partner with the law firm of McGuireWoods LLP, counsel of

 4 record for Defendant Flagstar Bank, FSB (“Flagstar”).        I am personally familiar with the legal

 5 proceedings in this matter and make this declaration from my own personal knowledge, and could

 6 and would competently testify to the following if called upon to do so.

 7          2.     I submit this declaration in response to Plaintiffs Lowell and Gina Smith

 8 (“Plaintiffs”) Administrative Motion for Leave To File Under Seal (“Plaintiffs’ Administrative

 9 Motion”) portions of Plaintiffs’ Supplemental Brief in support of Plaintiffs’ Opposition to Flagstar’s

10 Motion to Dismiss Converted to Motion for Summary Judgement (the “Plaintiffs’ Supplemental

11 Brief”), and Exhibits B through E of the Declaration of Thomas E. Loeser in Support of Plaintiffs’

12 Supplemental Brief in support of Plaintiffs’ Opposition to Flagstar’s Motion to Dismiss Converted

13 to Motion for Summary Judgement.

14          3.     In Plaintiffs’ Administrative Motion, Plaintiffs seek to seal portions of Plaintiffs’

15 Supplemental Brief and supporting Exhibits, each of which contain information that Flagstar

16 designated as “CONFIDENTIAL” under the Stipulated Protective Order, ECF Document #34,

17 which the Court approved on February 7, 2019 (ECF Document #36).

18          4.     Specifically, Plaintiffs’ Supplemental Brief, also listed as Exhibit B to the

19 Declaration of Thomas E. Loeser, p. 11, l. 1-12, and p. 14, l. 11-12, and Exhibit E to the Declaration

20 of Thomas E. Loeser, both contain the entirety or selected portions of the Correspondent Lending

21 Agreement between Flagstar and RDP Capital, Inc. dba California Financial Group.               These

22 provisions contain commercially sensitive and proprietary information about Flagstar that is not

23 made available to the public, of which disclosure of which could be detrimental to Flagstar financial

24 and competitive interests. The redacted information and documents were previously designated

25 confidential by Flagstar pursuant to the terms of the Stipulated Protective Order, ECF Document

26 #34, which the Court approved on February 7, 2019 (ECF Document #36). That “Confidential”

27 designation was not challenged by Plaintiffs.

28
                                                       2
     DECLARATION OF DAVID C. POWELL IN RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO
                                      FILE UNDER SEAL
        Case 3:18-cv-05131-WHA Document 57 Filed 04/25/19 Page 3 of 4



 1          5.      The redacted information contained in Exhibits B and E to Declaration of Thomas E.

 2 Loeser commercial information is highly valuable to Flagstar and is not publicly disclosed. If this

 3 information was disclosed to the public, Flagstar’s competitors would have valuable insights into

 4 Flagstar’s business model, including its loan funding and decision making protocols, proprietary

 5 loan origination and servicing systems, and other highly sensitive strategic business information.

 6 Moreover, the disclosure of the nature, financial terms, and information contained in these

 7 documents could place Flagstar at a competitive disadvantage by disclosing its specifically

 8 negotiated terms to its business competitors.

 9          6.      As such, Flagstar, in accordance with the Stipulated Protective Order, ECF

10 Document #34, which the Court approved on February 7, 2019 (ECF Document #36), agrees that

11 the redacted portions of Exhibits B and the entirety of Exhibit E should be redacted pursuant to

12 Plaintiffs’ Administrative Motion.

13          7.      Flagstar does not contend that any portion of Exhibits C or D contain information

14 that must be sealed pursuant to Plaintiffs’ Administrative Motion.

15          I declare under penalty of perjury under the laws of the United States of America and the

16 State of California that the foregoing is true and correct.

17          Executed at San Francisco, California, this 25th day of April, 2019.

18

19
                                               By:     /s/ David C. Powell
20                                                   David C. Powell
                                                     Attorney for Flagstar Bank, FSB
21

22

23

24

25

26

27

28
                                                      3
     DECLARATION OF DAVID C. POWELL IN RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO
                                      FILE UNDER SEAL
       Case 3:18-cv-05131-WHA Document 57 Filed 04/25/19 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on April 25, 2019, a copy of the foregoing pleading, with any and all

 3 attachments, was filed electronically with the clerk of court via ECF, which will serve all counsel

 4 of record, and served via First Class Mail to any party not filing ECF, postage prepaid.

 5          This the 25th day of April, 2019.

 6

 7
                                                By:     /s/ David C. Powell
 8                                                    David C. Powell
                                                      Attorney for Flagstar Bank, FSB
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
     DECLARATION OF DAVID C. POWELL IN RESPONSE TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO
                                      FILE UNDER SEAL
